Citation Nr: 0122590	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  99-19 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Evaluation of post traumatic stress disorder (PTSD), 
currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 

INTRODUCTION

The veteran served on active duty from July 1961 to July 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted the 
veteran's claim of service-connection for PTSD.  


FINDINGS OF FACT

1.  The VA notified the veteran and his representative of 
information and evidence needed to substantiate and complete 
the claim in the June 1999 and September 1999 rating 
decisions, the August 1999 statement of the case (SOC), as 
well as the September 1999 and June 2000 supplemental 
statements of the case (SSOC).  

2.  The veteran has not referenced any unobtained evidence 
that might aid the claim or that might be pertinent to the 
bases of the denial of the claim.  

3.  The VA examined the veteran in 1999.

4.  The veteran's service connected PTSD is manifested by 
moderate symptoms such as depressed mood, anxiety and chronic 
sleep impairment.  


CONCLUSIONS OF LAW

1.  The VA has satisfied its duties to notify and to assist 
the veteran.  38 U.S.C.A. §§ 5102, 5103A (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R § 3.159).  

2.  The criteria for an initial evaluation in excess of 30 
percent for PTSD are not met.  38 U.S.C.A. § 1155, 5103A 
5107(b) (West 1991 & Supp. 2001); 38 C.F.R. Part 4, § 4.130, 
Diagnostic Codes 9411, 9440 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R § 
3.159(b)).  The June 1999 and September 1999 rating 
decisions, the August 1999 SOC as well as the September 1999 
and June 2000 SSOC, informed the veteran of the evidence 
needed to substantiate the claim.  VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  The Board concludes the discussions in 
the rating decisions, SOC and SSOCs informed the veteran of 
the information and evidence needed to substantiate the claim 
and complied with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R § 3.159(c)).  The veteran 
has not referenced any unobtained evidence that might aid the 
claim or that might be pertinent to the bases of the denial 
of the claim.  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R § 3.159(c)(4)).  The VA examined the 
veteran in 1999.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 
1999 & Supp. 2001); 38 C.F.R. Part 4 (2000).  In so doing, it 
is the Board's responsibility to weigh the evidence before 
it.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making 
a determination, the Board has carefully reviewed the 
pertinent medical evidence, including the veteran's entire 
medical history in accordance with 38 C.F.R. § 4.1 (2000) and 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2000).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson v. West, 
12 Vet. App. 119 (1999), The United States Court of Appeals 
for Veterans Claims (Court) held that the rule articulated in 
Francisco did not apply to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  Fenderson, 12 Vet. App. at 
126; Francisco, 7 Vet. App. at 58.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2000) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission. The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126 (2000).

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) merits a 30 
percent evaluation under 38 C.F.R. § 4.130, Diagnostic Codes 
9411 and 9440 (2000).  

The veteran's PTSD is manifested by depressed mood, anxiety 
and chronic sleep impairment.  The March 1997 private 
psychiatric records reveal that the veteran was sleeping less 
and having some problems with concentration and in January 
1998 he had difficulties in his sleep pattern.  The October 
1999 VA mental hygiene records show the veteran described 
sleep disturbance.  In November 1999 the veteran said that he 
slept about 7 hours a night but had weird dreams.  The 
veteran reported generally good sleep but that he still had 
early morning insomnia in February 2000.  Nevertheless, he 
stated that he felt rested most of the time.  He reported 
that he did not get much restful sleep in April 2000.

Private and VA psychiatric records show depressed mood and 
anxiety.  The May 1997 private psychiatric records provide 
that the veteran continued to complain of some depressed 
mood.  He reported overall less anxiety than the last several 
years in June 1997 and appeared somewhat less depressed than 
in the past.  In August 1997 the veteran reported a slight 
increase in anxiety.  The veteran appeared anxious and mildly 
depressed in December 1997.  The veteran's mood was improved; 
he was less depressed, calmer and less anxious in January 
1998.  Mild depression was noted.  

At the March 1999 VA examination there was no overt anxiety 
noted, and some mild depression was evident.  The predominant 
mood was one of mild depression.  The October 1999 VA mental 
hygiene records show the veteran's chief complaint continued 
to be related to his anxiety, but also he continued to 
describe some depressive symptoms related to this, including 
decreased appetite and energy level, decreased concentration 
and feelings of guilt.  He reported that his symptoms, 
especially his anxiety, were worse in the mornings.  In 
November 1999 the veteran said that his depression and 
anxiety had improved, but he was still depressed.  He 
continued to have anhedonia; decreased energy and 
concentration (forgot easily).  His appetite was good but his 
feelings of guilt and worthlessness were worse at times.  

In January 2000 the veteran said that he had some fair times 
and some bad times.  He said that other people being around 
tended to upset his routine, which stressed him and sometimes 
put him in a bad mood.  The veteran reported doing fairly 
well with mood and anxiety spells.  In February 2000 he 
reported that his anxiety was much reduced and he stated that 
his depression was better.  He described better energy and 
concentration; good appetite; no anhedonia or feelings of 
hopelessness.  The veteran said that he thought he had been 
doing pretty well with fewer anger episodes.  In April 2000 
he spent the majority of the time discussion his anxiety and 
depressive symptoms.  The veteran said that the severity of 
his depression was generally worse in the early morning after 
he first woke up.  He reported significant improvement in 
anxiety and some improvement in depressive symptoms but still 
present, especially in the morning.  The mental status 
examination revealed that his mood was much better.  

Manifestations of the veteran's service-connected psychiatric 
disorder have not produced occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect, circumstantial, circumlocutory, 
or stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
long-term memory, or impaired abstract thinking; disturbances 
of motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships as 
required for a 50 percent evaluation.  38 C.F.R. § 4.130, 
Diagnostic Codes 9411 and 9440 (2000).

Private psychiatric records show that in August 1997 the 
veteran continued with a somewhat constricted affect and in 
September 1997 his affect was brighter than in the past.  The 
veteran's affect was mildly restricted in January 1998, 
however at the March 1999 VA examination his affect was 
appropriate to content and his judgment was adequate.  His 
speech was within normal limits with regard to rate and 
rhythm and no gross impairment to memory was observed.  The 
VA mental hygiene clinic records reveal that in August 1999 
his speech was logical and coherent with no obvious 
indication of psychosis or cerebral dysfunction.  The veteran 
said, in January 2000, that he had not had a full-blown panic 
attack in a long time now.  In April 2000 the veteran had a 
brighter affect and was pleasant and cooperative.  His affect 
was mildly dysthymic, the range was less than full.  

Furthermore, occupational and social impairment, with 
deficiencies in most areas, such as work, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or an inability to establish and 
maintain effective relationships as warranted for a 70 
percent evaluation has not been shown.  38 C.F.R. § 4.130, 
Diagnostic Codes 9411 and 9440 (2000).

Private psychiatric records show that the veteran reported 
periods of irritability and some moodiness in January 1997.  
In March 1997 the veteran continued to have some problems 
with irritability and some moodiness.  The veteran had 
difficulties in his irritability, outbursts of anger, 
difficulty concentrating as well as fatigue and sometimes 
withdrawal in January 1998.  Irritability was noted in the 
October 1999 VA mental hygiene clinic records.  In February 
2000 the veteran reported experiencing increased 
irritability.  

There were no suicidal thought processes present in January 
1998.  At the March 1999 VA examination the veteran reported 
some suicidal ideation but denied any intent.  The VA mental 
hygiene clinic records reveal that in August 1999 there was 
no suicidal ideation but he had passive suicidal ideation 
periodically.  In October 1999 there was no suicidal ideation 
and he continued to describe some depressive symptoms related 
to this.  In November 1999 and February 2000 the veteran 
admitted to recurrent chronic suicidal ideation that he had 
for many years, but stated no intent or plan and denied ever 
making a suicide attempt.  In February 2000 he said that he 
thought he had been doing pretty well with lower frequency 
suicidal thoughts.  He had chronic suicidal ideation but no 
serious plans or intent in April 2000.

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name 
warrants a 100 percent evaluation.  38 C.F.R. § 4.130, 
Diagnostic Codes 9411 and 9440 (2000).  

The Court has held that these criteria present three 
independent bases for a grant of a 100 percent evaluation 
under Diagnostic Code 9411.  See Johnson v. Brown, 7 Vet. 
App. 95, 98 (1994).

The veteran's service-connected PTSD does not warrant a 100 
percent evaluation.  Private medical records show that there 
was no looseness of association, flight of ideas or evidence 
of a formal thought disorder between January 1997 and 
September 1997.  The veteran continued to have some intrusive 
thoughts regarding his past experiences in June 1997 but in 
January 1998 there were no psychotic thought processes 
present.  At the March 1999 VA examination the veteran's 
thought processes and associations were logical and tight and 
without loosening of associations or confusion.  The veteran 
was oriented in all spheres.  Hallucinations were not 
complained of and no delusional material was noted during the 
examination.  The VA mental hygiene clinic records reveal 
that, in August 1999, the veteran did not mention having any 
dreams or intrusive thoughts about the traumatic incident in 
service.  He was alert and oriented in all spheres.  In the 
clinician's judgment the veteran was not a danger to himself 
or others.  There was no homicidal ideation and the veteran 
denied any auditory or visual hallucinations or manic 
symptoms between October 1999 and February 2000.  His thought 
processes were coherent and goal directed in April 2000.  

The Board has considered the veteran's June 2001 hearing 
testimony however, the preponderance of the evidence is 
against the veteran's claim for an increased evaluation.  At 
the March 1999 VA examination the veteran's insight was 
adequate and his Global Assessment of Functioning (GAF) was 
50.  A GAF score of 41 to 50 indicates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social or 
occupational functioning (e.g., no friends, unable to keep a 
job).  See American Psychiatric Association, Diagnostic and 
Statistical Manual of Mental Disorders 44-47 (4th Ed. 1994) 
(DSM-IV).  GAF scores are intended to be the clinician's 
judgment of the individual's overall level of functioning due 
to psychological factors, and are not to consider "physical 
(or environmental) limitations."  Id.  

However, the August 1999, October 1999 and November 1999 VA 
mental hygiene clinic records show that his GAF was between 
70 and 72.  A GAF score of 71 to 80 is denotes transient and 
expectable reactions to psychosocial stressors, (e.g., 
difficulty concentrating after family argument); no more than 
slight impairment in social or occupational functioning.  At 
the April 2000 mental status examination his GAF was 61.  A 
GAF score of 61 to 70 is indicative of some mild symptoms 
(e.g. depressed mood and mild insomnia) or some difficulty in 
social or occupational functioning, but generally functioning 
pretty well with some meaningful interpersonal relationships.  

As noted above, the 30 percent evaluation represents a degree 
of social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOGCPREC 9-93 (Nov. 
9, 1993).  As such, the Board finds that the current 30 
percent disability evaluation is proper and a disability 
rating in excess thereof under the provisions of Diagnostic 
Codes 9411 and 9440 is not warranted.  


ORDER

An increased evaluation for the service-connected PTSD is 
denied.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

